In the United States Court of Federal Claims
                                            No. 18-801L
                                      (Filed: October 1, 2021)


*************************************
                                    *
ALLAN BROWN, and,                   *
BROWN SOD FARM,                     *
                                    *
                  Plaintiffs,       *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************


                                              ORDER

        Pursuant to the status report filed on October 1, 2021, the Court continues the STAY of
the case. The parties shall file a joint status report on the progress of their settlement efforts by
November 5, 2021.

       IT IS SO ORDERED.

                                                               s/ Edward J. Damich
                                                               EDWARD J. DAMICH
                                                               Senior Judge